Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-14 are withdrawn, claim 15 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4 “carrierare” is written as one word but should be two.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “each side of the sample carrier” which is considered indefinite.  The amount of sides of the sample carrier have not been clearly defined and it is unclear what sides are covered under “each”.  For the purpose of examination, this limitation is interpreted that there is a top and bottom side each of which are simultaneously hit with the jet.
Claim 4 recites “the at least one jet of liquid coolant to each side of the sample carrier are synchronized to within 0.5 ms of each other” which is considered indefinite as it is unclear what is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “simultaneously directing at least one jet of liquid coolant to each side” and then claim 4 recites “the at least one jet of liquid coolant to each side of the sample carrier are synchronized to within 0.5 ms of each other”; however, the claims require them to be simultaneous so it is unclear how they could be synchronized to anything other than at the same time if they are simultaneous.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remigy et al. (Publication No US 2015/0090878 Al), hereinafter referred to as Remigy.

With respect to claim 1, Remigy (Figures 1-3A) disclose a method of preparing a sample for imaging under cryogenic conditions (See Paragraph [0001], Lines 1-2, Figure 1B), comprising: applying a sample to a sample carrier (S), (sample holder S, paragraph 82 which holds a sample, paragraph 78 and the sample is applied there, paragraph 19), vitrifying the sample by directing a jet of liquid coolant to a center of the sample carrier and onto the sample, thus vitrifying the sample first in the center of the sample and from there a remainder of the sample extending towards an outer perimeter of the sample carrier (as seen in Figure 1B, 13 the nozzle directs fluid downward and to a central portion of the sample carrier in said figure which can show such a teaching, where vitrification is caused by a blast of cryogenic fluid, paragraph 53, and thus even if it was a small amount of time, based on figure 1B, the center of the sample would vitrify before the outer portion, and the cryogenic fluid used to do so can be a liquid spray, paragraph 35), the center of the sample carrier being spaced apart and inwardly from the outer perimeter of the sample carrier (the central part and the outer part are separated by the webbing seen in Figure 2).

With respect to claim 6, Remigy teaches wherein after sample has been vitrified, residues of the coolant are removed from the sample (after the sample has been vitrified, to tilt the sample holder (S) briefly so as to allow any excess cryogen that may be present thereon to run off paragraph 98).

With respect to claim 7, Remigy teaches wherein the sample, sample, sample carrier and a gripper holding the sample carrier are advanced after vitrification of the entire sample, into a coolant to cool the 

With respect to claim 16, Remigy as modified teaches further comprising removing residual medium from the sample, which has been incubated (after the sample has been vitrified, to tilt the sample holder (S) briefly so as to allow any excess cryogen that may be present thereon to run off paragraph 98).

With respect to claim 17, Remigy as modified teaches wherein the sample comprise a film and the sample carrier comprises a grid (See Figure 2, paragraph 73 which shows the carrier is a grid, and the sample is a film, paragraph 19).

With respect to claim 19, Remigy as modified teaches wherein a combined mass flow rate of the jets is in a range from 0.1 to 100 L/m (the flow rate of the blast is 0.1-3 liters per minute, paragraph 95, in one example of operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy and further in view of Arnold (US PG Pub 2018020988), hereinafter referred to as Arnold.

With respect to claim 2, Remigy does not teach wherein the time between completion of applying the sample to the sample carrier and vitrifying the sample is less than a second.

Arnold teaches that the time between sample injection and the cooling occurring is less than one third of a second (paragraph 60-61).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of preparing a sample under cryogenic conditions of Remigy by limiting the amount of time taken between completion of the application of the sample to the sample carrier and jet vitrification to "within one third of a second” as taught by Arnold for the purpose of ensuring rapid application of the cryogen to the sample since it has been shown combining prior art teaching to yield predictable results is obvious.

With respect to claim 9, Remigy does not teach wherein prior to application of the sample to the sample carrier, a temperature of the sample carrier is adjusted to a temperature at or above a dew point of the gas surrounding the sample carrier.

Arnold teaches that the support structure (sample carrier, clm 9) is kept at a pre-defined temperature at a dew point temperature of the environment, paragraph 8).

.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy and further in view of and further in view of Thayer et al. (Publication No US 2008/0268164 A1), hereafter Thayer.

With respect to claim 3, Remigy does not teach comprising simultaneously directing at least jet of liquid coolant to each side of the sample carrier.

Thayer (Figure 7) teaches that multiple surfaces can be treated continuously where both the top (top of 760) and bottom (754) of a component being cooled are simultaneously supplied with cooling fluid (735, 738 paragraph 32).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of providing the dip method of Remigy to vitrify the backside of the sample to have based on the teaching of Thayer provided a nozzle which provided liquid jets to the bottom of the sample in the same way as in the top since it has been shown that a simple substation of one known element for another to yield predictable results is obvious whereby as both methods of cooling two sides of a component together are known it would have been obvious to one having ordinary skill in the art to have done so using the technique of Thayer.

With respect to claim 4, Remigy as modified teaches wherein the at least one jet of liquid coolant to each side of the sample carrier are synchronized to within 0.5 ms of each other (they are taught as modified by Thayer to be continuous and thus would operate together at the same time).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy and further in view of and further in view of Kamp et al. (EP 3 018 467 A1), hereafter Kamp.

With respect to claim 8, Remigy does not disclose before applying the sample, the sample carrier is exposed to a plasma.

Kamp teaches an invention relating to microscopic sample preparation for analytical purposes for preparing microscopic cryosamples for electron microscopy and fluorescence microscopy under cryo-conditions (See Kamp: Paragraph [0001] Lines 1-12). Kamp teaches "typically, sample supports are substantially hydrophobic. For most applications, a hydrophilic surface is required, in which case the sample support is treated such that the sample support is made hydrophilic and therefore the sample spreads evenly on the sample support and stays in position on the sample support" (See Kamp: Paragraph [0017] Lines 3-8), and "preferably, the apparatus comprises a glow discharge chamber configured to apply a vacuum and carry out plasma treatment on the sample support to render a section of the sample support substantially hydrophilic" (See Kamp: Paragraph [0018] Lines 3-8). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a step to the method of preparing a sample under cryogenic conditions of Remigy of exposing the sample carrier to a plasma for the purpose of providing a substantially hydrophilic surface for the sample as taught by Kamp so that the sample spreads evenly on the sample support.

Claims 5 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy and further in view of and further in view of Remigy (Patent No 9,865,428 B2), hereafter Remigy-2.

With respect to claim 5, Remigy does not teach the velocity of the jet of liquid coolant is in a range from about 1 to 50 m/s.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Remigy-2 had the flow rate of the cooling liquid of Remigy to have been between 5-15 m/s as applicant has placed no criticality on the claimed range (see Page 4, lines 23-23, 1 to 50 m/s, preferably in a range from 1 to 20 m/s) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim18, Remigy does not teach the velocity of the jet of liquid coolant is in a range from about 1 to 20 m/s.

Remigy-2 teaches that flow rate of coolant to a sample is known to be between 5-15 m/s (Column 11, lines 7).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Remigy-2 had the flow rate of the cooling liquid of Remigy to have been between 5-15 m/s as applicant has placed no criticality on the claimed range (see Page 4, lines 23-23, 1 to 50 m/s, preferably in a range from 1 to 20 m/s) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remigy and further in view of and further in view of Bellare et al. (Patent No 4,753,887), hereafter Bellare.

With respect to claim 10, Remigy does not teach wherein one or more of the steps are carried out in a closed chamber.

Bellare teaches an invention which relates to the preparation of liquid specimens by vitrification for examination which comprises an environmental chamber in which the samples are prepared to avoid component chemical potential changes in the sample and reduce artifact formation and prevent phase change of the specimen (See Bellare: Column 2, Lines 47-68). Bellare further teaches that specimens prepared in an uncontrolled laboratory atmosphere are subject to evaporation, which concentrates solutions and suspension as much as three fold, and also the specimens are subject to temperature changes. These actions change the chemical potentials of the system components and can result in change of phase and change in microstructure (See Bellare: Column 1, Lines 53-60).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add an environmentally controlled chamber as taught by Bellare to the method of preparing a sample for imaging under cryogenic conditions as taught by Remigy for the purpose of ensuring dependable, stable structural integrity of the sample as taught by Bellare.

With respect to claim 20, Remigy does not teach wherein all of the steps are carried out in a closed chamber.

Bellare teaches an invention which relates to the preparation of liquid specimens by vitrification for examination which comprises an environmental chamber in which the samples are prepared to avoid component chemical potential changes in the sample and reduce artifact formation and prevent phase change of the specimen (See Bellare: Column 2, Lines 47-68). Bellare further teaches that specimens prepared in an uncontrolled laboratory atmosphere are subject to evaporation, which concentrates 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add an environmentally controlled chamber as taught by Bellare such that the method is done inside the chamber so that preparing a sample for imaging under cryogenic conditions as taught by Remigy for the purpose of ensuring dependable, stable structural integrity of the sample as taught by Bellare.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments in regards to the claims pages 6-7 are in regards to the alleged configuration of Remigy, with the arguments on page 8 beginning that Figure 1B is merely a schematic design and the actual relationship between the sample and nozzle of Figure 4A-4C shows that the nozzle is bigger than the sample and thus none of the designs of the nozzles of Remigy “would vitrify ‘the sample first in the center of the sample and from there a remainder of the sample extending towards an outer perimeter of the sample carrier’”.  This is not persuasive.

Figure 1-2 are a first embodiment of the sample carrier and cooling system and are not the same as the embodiment of Figure 4A or any of the other nozzle designs (see between paragraphs 98 and 99, which establishes Embodiment 2 using the configuration of 4A and further embodiments 4B and 4A are later shown in the prior art to be separate embodiments as well).  As such, applicant’s arguments in regards to that being the actual configuration of the nozzle; therefore, one having ordinary skill in the art at the time the invention was filed would recognize based on the configuration as shown by Figure 1B of Remigy that the nozzle spray would be to the center of the sample carrier and not uniformly over the 

Applicants remaining arguments to claim 1 are considered moot as they are drawn to the nozzle configuration of 1B which above has been shown to provide a clear teaching of the flow configuration and such a configuration can be considered to spray onto a central area to provide vitrification to the central area and then to the entire area as the cold would spread over the device.

Applicant argues page 8-9 that in regards to claim 7 that the limitation of the claim in regards to “after vitrification of the entire sample” are not met by Remigy.  This is not persuasive.
In Remigy the sample holder and the arm and the sample are plunged below the horizontal level of the cryogen, paragraphs 59-60, the vitrification of the back would occur when it hits the fluid, and thus the gripper would not be until after vitrification. As this is done s applicant agrees after “Remigy first vitrifies the backside of the sample just before it is plunged into the coolant” and then the front side is vitrified, the sample entering the coolant would complete the process and as the coolant sample enters first based on the configuration, the entire sample would be vitrified before the gripper would be in the sample as well as the bottom would be vitrified from the blast as would the top and the cooling process would be completed following plunging, but after vitrification.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763